Dismissing petition.
The petitioner, Malcolm G. Redmond, pro se, has filed as an original proceeding in this court a petition which he denominates "Petition for writ of mandamus," but which seems to be in effect a petition for a writ of habeas corpus. It is filed against R.L. Whaley, superintendent of the Kentucky State Reformatory at La Grange.
The petitioner alleges, without authenticated documentary exhibits, that on a plea of guilty he was adjudged by the Laurel circuit court at its February term, 1949, to serve five years imprisonment for committing the felony of issuing a "cold" check, denounced by KRS 434.070, the maximum penalty for which is two years imprisonment; that on June 16, 1949 the Oldham Circuit Court had entered a judgment purporting to correct the judgment of the Laurel Circuit Court so as to adjudge and sentence him to serve two years imprisonment.
The Court of Appeals has no jurisdiction to entertain originally a petition for a writ of mandamus, or a writ of habeas corpus. The petition herein is, therefore, dismissed; without prejudice, however, to the right of the petitioner to institute a proper proceeding in a court of competent jurisdiction. Wooten v. Buchanan, Ky., 222 S.W.2d 186,310 Ky. 853.